Exhibit 10.7

 

APPENDIX A

 

Proposed Amendments to the Company’s Certificate of Incorporation*

 

EIGHTH: The business and affairs of the Corporation shall be managed by or under
the direction of a Board of Directors consisting of not fewer than seven nor
more than seventeen directors (exclusive of directors referred to in the
following paragraph last paragraph of this Article EIGHTH), the exact number to
be determined from time to time by resolution adopted by the affirmative vote of
a majority of such directors then in office. The

 

a.             From the effective date of this Certificate of Amendment until
the election of directors at the 2011 annual meeting of stockholders, pursuant
to Section 141(d) of the General Corporation Law of the State of Delaware, the
directors shall be divided into three classes, designated Class I, Class II and
Class III. Each class shall consist, as nearly as may be possible, of one-third
of the total number of directors determined by the Board of Directors pursuant
to this paragraph. AtArticle EIGHTH, with the directors in Class I having a term
expiring at the annual meeting of stockholders held in 2013, the directors in
Class II having a term expiring at the annual meeting of stockholders held in
2011 and the directors in Class III having a term expiring at the annual meeting
of stockholders held in 2012.

 

b.             Commencing with the first election of directors following
adoption of this Amended and Restated Certificate of Incorporation, Class I
directors shall be elected for a one-year term, Class II directors for a
two-year term and Class III directors for a three-year term. Atelection of
directors at the annual meeting of stockholders held in 2011, pursuant to
Section 141(d) of the General Corporation Law of the State of Delaware, the
directors shall be divided into two classes of directors, designated Class I and
Class III, with the directors in Class I having a term that expires at the
annual meeting of stockholders held in 2013 and the directors in Class III
having a term that expires at the annual meeting of stockholders held in 2012.
The successors of the directors who, immediately prior to the annual meeting of
stockholders held in 2011, were members of Class II (and whose terms expire at
the annual meeting of stockholders held in 2011) shall be elected to Class III;
the Class III directors who, immediately prior to the annual meeting of
stockholders held in 2011, were members of Class III and whose terms were
scheduled to expire at the annual meeting of stockholders held in 2012 shall be
assigned by the Board of Directors to Class III; and the directors who,
immediately prior to the annual meeting of stockholders held in 2011, were
members of Class I and whose terms were scheduled to expire at the annual
meeting of stockholders held in 2013 shall be assigned by the Board of Directors
to Class I for a term expiring at the annual meeting of stockholders held in
2013.

 

c.             Commencing with the election of directors at the annual meeting
of stockholders held in 2012, pursuant to Section 141(d) of the General
Corporation Law of the State of Delaware, the directors shall be divided into
one class of directors, designated Class I, with the directors in Class I having
a term that expires at the annual meeting of stockholders held in 2013. The
successors of the directors who, immediately prior to the annual meeting of
stockholders held in 2013, were members of Class III (and whose terms expire at
the annual meeting of stockholders held in 2013) shall be elected to Class I for
a term that expires at the annual meeting of stockholders held in 2013, and the
directors who, immediately prior to the annual meeting of stockholders held in
2013, were members of Class I and whose terms were scheduled to expire at the
annual meeting of stockholders held in 2013 shall be assigned by the Board of
Directors to Class I for a term expiring at the annual meeting of stockholders
held in 2013.

 

d.             From and after the election of directors at the annual meeting of
stockholders held in 2013, the directors shall cease to be classified as
provided in Section 141(d) of the General Corporation Law of the State of
Delaware, and the directors elected at the annual meeting of stockholders held
in 2013 (and each annual meeting of stockholders  beginning in 1998, successors
to the directors in the class whose term expires at that annual meeting shall be
elected for a three-year term held thereafter) shall be elected for a term
expiring at the next annual meeting of stockholders.

 

A-1

--------------------------------------------------------------------------------


 

Each director shall serve for the term for which he or she was elected or
appointed and until his or her successor shall be elected and shall qualify.

 

Any vacancy in the Board of Directors that results from an increase in the
number of directors may be filled by a majority of the directors then in office,
provided that a quorum is present, and any other vacancy may be filled by a
majority of the directors then in office, even if less than a quorum, or by a
sole remaining director. If the number of directors is changed, any increase or
decrease shall be apportioned among the classes so as to maintain the number of
directors in each class as nearly equal as possible, and any additional director
of any class elected to fill a vacancy resulting from an increase in such class
shall hold office for the remaining term of that class, but in no case will
ashall hold office until the next annual meeting of stockholders and until such
director’s successor shall be elected and shall qualify. Any director elected to
fill a vacancy not resulting from an increase in the number of directors shall
hold office until the next annual meeting of stockholders and until such
director’s successor shall be elected and shall qualify. No decrease in the
number of directors shall shorten the term of any incumbent director. A director
shall hold office until the annual meeting for the year in which his or her term
expires and until his or her successor shall be elected and shall qualify,
subject, however, to prior death, resignation, retirement, disqualification or
removal from office.

 

Subject to the rights of the holders of any one or more classes or series of
Preferred Stock issued by the Corporation, any director, or the entire Board of
Directors, may be removed from office at any time, but only for cause and only
by the affirmative vote of the holders of not less than a majority of the voting
power of all of the outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, considered for purposes
of this sentence as a single class. Any vacancy in the Board of Directors that
results from an increase in the number of directors may be filled by a majority
of the directors then in office, provided that a quorum is present, and any
other vacancy may be filled by a majority of the directors then in office, even
if less than a quorum, or by a sole remaining director. Any director elected to
fill a vacancy not resulting from an increase in the number of directors shall
hold office for the remaining term of his or her predecessor.

 

Notwithstanding the foregoing, whenever the holders of any one or more classes
or series of Preferred Stock issued by the Corporation shall have the right,
voting separately by class or series, to elect directors at an annual or special
meeting of stockholders, the number of such directors and the election, term of
office, filling of vacancies and other features of such directorships shall be
governed by the provisions of Article FOURTH of this Certificate of
Incorporation and any resolution or resolutions adopted by the Board of
Directors pursuant thereto, and such directors shall not be divided into classes
unless expressly so provided therein.

 

--------------------------------------------------------------------------------

*                                         Underline indicates new or moved
language. Strikethrough indicates language to be deleted.

 

A-2

--------------------------------------------------------------------------------

 